Citation Nr: 0731900	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to February 
1973.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Jurisdiction over these claims is 
currently with the RO in Reno, Nevada.  

In July 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

Also in July 2007, the veteran submitted additional pertinent 
evidence not yet considered by the RO.  As the veteran has 
waived review of this evidence by the RO in the first 
instance, the Board will adjudicate his claims with 
consideration of all evidence of record, irrespective of when 
it was submitted.  See 38 C.F.R. 20.1304(c) (2007).  


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred or aggravated 
during active service and did not manifest within one year of 
separation from active service.  

2.  Tinnitus was not incurred or aggravated during active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a) (2007).

2.  The criteria for service connection for tinnitus loss 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
assignment of disability ratings and effective dates.  
However, no prejudice to the veteran can result from this 
defect.  In that regard, the Board is denying his claims, 
rendering moot any questions as to these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated in June 2004.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in 
November 2004.  The veteran was informed of the requirements 
of a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records identified the veteran are 
of record.  An appropriate VA examination was afforded the 
veteran in September 2004.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus as the result of his service.  
Specifically, he testified during the July 2007 hearing that 
he regularly rode in helicopters during service and, he 
believes the exposure to noise in the helicopters resulted in 
his current hearing loss and tinnitus.  Hearing transcript at 
4.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year in most cases 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2007).  

When the determinative issue involves medical causation or a 
medical diagnosis, the diagnosis or causation generally must 
be shown by competent medical evidence, as opposed to lay 
evidence; lay assertions of medical status usually do not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records contain no treatment records for 
complaints of hearing loss or tinnitus.  These records do 
show that the veteran suffered from otitis externa in 
December 1970, but do not mention any hearing difficulties.  
An enlistment report of medical examination, dated in March 
1969, contains audiometer test results.  These show that the 
veteran had pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz of 0, 0, 0, 15, and 15 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 
0, 10, and 30 decibels, respectively.  

A discharge report of medical examination, dated in December 
1972, also contains audiometer test results.  These show that 
the veteran had pure tone thresholds in the right ear at 500, 
1000, 2000, and 4000 Hertz of 5, 10, 10, and 20 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1000, 2000, and 4000 Hertz were 5, 5, 0, and 30 
decibels, respectively.  No speech audiometry results are 
listed in either report.  On a separation report of medical 
history, also dated in December 1972, the veteran indicated 
that he did not know if he then had or had ever had hearing 
loss.  

Post-service, the first evidence of a hearing loss is found 
in a July 1993 letter from Comprehensive Health Care 
Services, Inc., documenting the results of an undated 
physical examination.  That report states that the veteran 
had moderately severe middle and high frequency hearing los 
in both ears.  Similar letters documenting hearing loss are 
of record from July 1995 and September 1997.  The September 
1997 letter indicates that the veteran also had ringing in 
the ears.  Neither letter provides an opinion as to the 
etiology of the hearing loss or the ringing in the ears.  

Also of record are audiometry results from a hearing 
evaluation conducted in April 2004 by Jane H. Baxter, M.S.  
These results are in graphical format, a format that the 
Board is not permitted to interpret.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  However, as explained below, these 
results were reviewed by a VA audiologist in rendering the 
opinion described below.  Furthermore, a VA audiological 
examination was conducted in September 2004 and is thus more 
probative of the extent of the veteran's current hearing 
loss.  Regardless, the April 2004 report provides only data 
as the veteran's current hearing acuity and the Board does 
not dispute that the veteran has a current hearing loss.  

In September 2004, the veteran underwent a VA hearing 
examination.  Audiometer testing showed pure tone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 
25, 30, 40, 40, and 60 decibels, respectively.  Pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 20, 30, 60, 55, and 55 decibels, 
respectively.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 92 percent in 
the left ear.  These results show that the veteran does have 
a bilateral hearing loss, as defined by regulations.  See 38 
C.F.R. § 3.385.  

The audiologist that conducted the September 2004 hearing 
examination stated that she did review the veteran's claims 
file.  In providing a medical opinion as to whether the 
veteran's hearing difficulties were related to service, this 
audiologist referred to the veteran's service medical records 
as well as the April 2004 private audiology test results 
described above.  This audiologist stated that the veteran 
had a mild high frequency hearing loss both upon entrance 
into and separation from active service.  She stated that 
there was no decrease in hearing sensitivity noted during the 
time spent in the military and that the audiometer results at 
separation from service were within normal limits for rating 
purposes.  She reported that the veteran had complained of 
tinnitus over the last ten years; twenty years after 
separation from service.  Basing her opinion on these 
findings, the VA audiologist stated that it was not likely 
that the veteran's hearing loss and tinnitus are related to 
time spent in the military.  

Also of record is a March 2007 letter from Lance F. Greer, 
AuD, FAAA, Doctor of Audiology.  In that letter, Dr. Greer 
offered his opinion that the veteran's "hearing loss may be 
due (all or in part) to noise trauma during his service in 
Vietnam."  He cited a research article relating helicopter 
noise to hearing loss in support of his opinion.  

As the record contains medical opinions both favorable and 
unfavorable to the veteran's claims, the Board must weigh 
this evidence in deciding whether service connection for 
hearing loss and/or tinnitus is warranted.  Doing so is 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may 
be placed on one examiner's opinion over another depending on 
factors such as reasoning employed by the examiners and 
whether or not, and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The United States Court of Appeals 
for the Federal Circuit has recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

Here, the Board finds that the opinion rendered by the VA 
examiner, following the September 2004 examination, is more 
probative as to a nexus between the veteran's current hearing 
loss and tinnitus than the opinion provided by Dr. Greer.  

Dr. Greer's opinion was couched in speculative terms in that 
he stated that the veteran's hearing loss may be due to noise 
trauma during service.  A speculative medical opinion cannot 
provide the basis for a grant of service connection.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Dr. Greer refers to 
the veteran's hearing loss as having a notch at 4000 Hertz.  
He also states that a hearing audiogram was enclosed with his 
letter.  This letter was submitted to the Board by the 
veteran's representative and no such audiogram was submitted.  
Regardless, the Board assumes, without deciding, that Dr. 
Greer did have access to clinical data regarding the 
veteran's current hearing acuity.  However, in rendering his 
opinion, Dr. Greer makes no mention of the date of onset of 
the veteran's hearing loss, gives no indication that he has 
reviewed the audiometer results showing the veteran's hearing 
acuity at separation from active service, and makes no 
reference to any clinical data of the veteran's hearing 
acuity at separation from active service.  

In contrast, the VA examiner described the hearing results 
particular to this veteran obtained at both entrance into 
active service and separation from active service.  She 
discussed the date of onset of the veteran's complaints of 
tinnitus and of his complaints of hearing loss.  The VA 
examiner's opinion is thus supported by highly relevant 
clinical data, data obtained at the time of separation from 
service, specific to this veteran.  Furthermore, the VA 
examiner referenced the report by the veteran that he 
complained of tinnitus 20 years after separation from 
service.  Significantly, this reference to the date of onset 
of the veteran's tinnitus and hearing loss is supported by 
the veteran's own testimony.  During the July 2007 hearing, 
the undersigned asked the veteran when he first went for 
treatment for his hearing loss.  Hearing transcript at 5.  He 
responded 

[w]hen I got out of the military, I was 
in good shape.  I never went to a doctor 
until 1991 when I was forced to as a 
result of my position with the ... they 
required all executive to have an annual 
physical exam.   [W]hen I had my first 
physical exam at the ... request is when I 
became aware of the fact that I was 
suffering from hearing loss."  

Id.  

Thus, the September 2004 VA examiner's opinion is based on 
clinical data obtained contemporaneous to this veteran's 
separation from service, a history of onset of hearing 
difficulties in agreement with the veteran's own testimony 
and the record, and a detailed rationale explaining the basis 
of her opinion as rooted in that history and clinical data.  
Furthermore, her opinion is not stated in speculative terms.  
Rather, she unequivocally stated that it is not likely that 
the veteran's current hearing loss or tinnitus is related to 
his military service.  

For the reasons stated above, the Board affords the opinon 
rendered by the VA audiologist following the September 2004 
examination considerably greater probative weight than the 
opinion provided by Dr. Greer.  

Finally, the Board acknowledges the veteran's belief that his 
current hearing loss and tinnitus are the result of his 
service.  However, as a layperson, the veteran is not 
competent to provide evidence on such a complex medical 
question as the etiology of these disorders.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, while the veteran does suffer a current bilateral 
hearing loss and by his report, tinnitus, the preponderance 
of the evidence of record is against a finding that these 
disorders had their onset during service or are otherwise 
etiologically related to his service.  As there is no report 
of hearing loss within one year of separation from active 
service, the presumptive provisions for chronic disease are 
inapplicable in this case.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2007).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


